Opinion filed September 20, 2018




                                        In The


          Eleventh Court of Appeals
                                    ____________

                               No. 11-18-00222-CR
                                    ____________

                  ISRAEL SAENZ VASQUEZ, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 244th District Court
                               Ector County, Texas
                         Trial Court Cause No. C-40,636


                      MEMORANDUM OPINION
      Appellant, Israel Saenz Vasquez, filed a pro se notice of appeal from an order
denying his motion for the appointment of habeas corpus counsel. We dismiss the
appeal.
      This court notified Appellant that it did not appear that the trial court’s order
was a final, appealable order. We requested that Appellant respond and show
grounds to continue the appeal. Appellant has filed a response in which he addresses
the merits of his request for counsel and suggests that he is entitled to counsel so that
he can raise a claim of ineffective assistance of trial counsel. See generally Ex parte
Garcia, 486 S.W.3d 565, 565–67 (Tex. Crim. App. 2016) (Keller, P.J., concurring);
id. at 567–78 (Alcala, J., dissenting). Appellant also points out that the trial court
had authority to appoint habeas corpus counsel pursuant to the Texas Code of
Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 1.051(d)(3) (West Supp.
2017). Appellant, however, has not shown grounds upon which this appeal may
continue.
        An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). “There is no
express grant of a right to appeal from a trial court’s order denying a motion for
appointment of counsel to file an application for writ of habeas corpus; such an order
is not an order from which the Texas Legislature has authorized an appeal.” Smith v.
State, No. 03-17-00238-CR, 2017 WL 2536866, at *1 (Tex. App.—Austin June 8,
2017, no pet.) (mem. op., not designated for publication); accord Braley v. State,
No. 06-15-00181-CR, 2015 WL 8476674, at *1 (Tex. App.—Texarkana Dec. 10,
2015, no pet.) (mem. op., not designated for publication).
        Accordingly, we deny Appellant’s motion to proceed on direct appeal, and we
dismiss this appeal for want of jurisdiction.


September 20, 2018                                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2